Bliss, J.
(dissenting). It is undisputed in this record that there was no meeting of the members of the County Committee to nominate appellant as required by the third paragraph of section 139 of the Election Law, which requires the action of a majority of a quorum of the members. The affidavit of one Braun filed by appellant and appellant’s brief both show that the certificate purporting to nominate appellant was not made by the members of the County Committee at a meeting and was signed by two of the members in the absence of the other members. Finally, the certificate of nomination of appellant is insufficient on its face. In the light of all the undisputed facts no further proof of its invalidity was necessary. The certificate was invalid and cannot be sustained. The certificate purporting to nominate Nugent is valid on its face and was the only valid certificate on file.